NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
                not citable as precedent. It is a public record.

    United States Court of Appeals for the Federal Circuit


                                       04-7112


                               FRANK L. HENDERSON,

                                                     Claimant-Appellant,

                                           v.

                  ANTHONY J. PRINCIPI, Secretary of Veterans Affairs,

                                                     Respondent-Appellee.

                           __________________________

                           DECIDED: January 14, 2005
                           __________________________


Before NEWMAN, MAYER*, and CLEVENGER, Circuit Judges.

PER CURIAM.

       Frank L. Henderson (“Henderson”) appeals the judgment of the Court of Appeals

for Veterans Claims (“Veterans Court”), which affirmed the Board of Veterans Appeals’

(“board”) decision denying Henderson’s allegations of clear and unmistakable error

(“CUE”). Henderson v. Principi, No. 02-907 (Vet. App. Mar. 10, 2004). We dismiss for

want of jurisdiction.

________________________

*    Haldane Robert Mayer vacated the position of Chief Judge on December 24, 2004.
      We review the judgment of the Veterans Court pursuant to 38 U.S.C. § 7292(a),

which limits our reconsideration to questions of law. See Herndon v. Principi, 311 F.3d

1121, 1123-24 (Fed. Cir. 2002). We may review a challenge to a factual determination

or a challenge to a law or regulation as applied to the facts of Henderson’s appeal only

to the extent that it presents a constitutional issue. See 38 U.S.C. § 7292(d)(2) (2000);

Helfer v. West, 174 F.3d 1332, 1335 (Fed. Cir. 1999).       Henderson, a Korean War

veteran, has pursued a claim for compensable disability resulting from a burn sustained

to the back of his right hand in 1951. In 1960, the Regional Office (“RO”) granted

service connection for his burn. The RO and the board have repeatedly denied his

appeals for a compensable disability rating. Henderson now asserts that the decisions

were the result of CUE because the RO and board did not properly consider his medical

records, and that the board’s evidentiary determinations violated his right to due

process. Henderson’s claim is purely factual, raises no cognizable due process issue,

and, therefore, is not appropriate for disposition by this court. See Helfer, 174 F.3d at

1335-36.




04-7112                                    2